Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 11/19/21 have been fully considered but they are not persuasive. The Examiner has reviewed Applicant’s arguments in conjunction with Applicant’s amendment to the claims and maintains the prior art still teaches the newly amended claims. Applicant has amended the claims to require the parallel feeder paths to provide pressurized fluid to all of the number of spool holes in the valve main body. Applicant argues the prior art of record fails to disclose this newly amended limitation drawing Examiner’s attention to specific paragraphs and figures of Pieper which Examiner agrees fails to meet Applicant’s newly amended claim. However, Examiner directs Applicant’s attention to Figure 6, not Figure 5 as discussed by Applicant, Figure 6 illustrates a valve body which contains two parallel supply lines in primary supply line 48 and “secondary supply” line 55. The lines are connected such that neither are cut off when the valve is actuated. See, Figure 5 also for how primary supply provides fluid to the valves, via ports 49. Therefore in light of Figure 6 of Pieper, Examiner maintains the prior art in combination meets the newly amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki, WIPO Publication WO2015119175 (hereinafter “Iwasaki”) in view of Pieper, U.S. 2004/0154674 (hereinafter “Pieper”).
In Reference to Claim 1: 
Iwasaki discloses a hydraulic circuit comprising a valve apparatus that feed working fluid that is discharged from a source (pumps) of a plural number of systems of the plural number of actuators in response to the operation unit: the valve apparatus comprising a valve main body (30) equipped with spool holes (not shown but inherent that a valve with spools would have spool holes for the spool to be housed in)  provided in the valve main body (30) in which the spool holes correspond with each actuator (21-23) and spools (51-53) that are provided to be displaced inside the spool holes. Iwasaki further discloses wherein the spool displacement does not cut off displacement to other spools as shown in the Figures in the way the hydraulic circuit is designed.  
Iwasaki fails to disclose wherein the spools are configured with bridge circuits that control the flow amount and the direction of working fluid and parallel feeder paths 
However, in the same field of endeavor, valve apparatus with plural spool valves for the purpose of activating a plural amount of actuators, Pieper discloses a valve housing having a plurality of spool holes for the valve members, and a pair of plural feeder paths (See, Figure 5 which discloses paths 46 and 47 (return lines); See also Figure 6 which shows an alternate embodiment with additional feeder paths 48 and 55 (supply paths) in parallel) which provide fluid to all of the spool holes without being cut off.
It would have been obvious to a person having ordinary skill in the art at the time of effective filling to modify the valve body structure to include parallel feeder paths and have said feeder paths connect to the valve via bridge paths as disclosed by Pieper because such a modification would allow for simpler machining by having each valve contain the same bridge path connecting to the parallel feed circuit. 
In Reference to Claim 2:
Iwasaki further discloses wherein a switch valve system is provided in the valve main body and corresponds to each parallel feeder path (31 and 32) such that parallel feeder path and tank (15) are enabled to communicate during non-operation time of the operation unit, and also the communication of the parallel feeder paths and tanks are cut off during the operation of the operation unit. See, Iwasaki Figure 1 which illustrates the parallel feeding paths 31 and 32 operate in said function communicating with the tank when the valve apparatus is non-operational.
In Reference to Claim 3: 

In Reference to Claim 4: 
Iwasaki further discloses the discharge source includes a first pump and a second pum (See, Figure 1 which illustrates a dual pump (11 and 12) ; the parallel feeder paths include a first feeder path (41) belonging to the first pump and a second feeder path belonging to the second pump (42); the connection paths (not specifically labeled but clearly illustrated in Figure 1 as a bolded node where the two pump conduits join) include a first connection path connecting to the first feeder path and a second connection path connecting to the second feeder path; and for each section, any one of the connection paths is connected to the bridge circuit of the internal spool (Seem Valve 53E).
In Reference to Claim 5: 
Iwasaki further discloses a merging circuit (See, Valve 53 with its rightmost position allowing for merging) configured such that the discharge source of the plural number of systems are merged to feed any of the sections of the valve apparatus. Examiner notes that the end of the conduits 41 and 42 join and merge for valve 53 F. 
In Reference to Claim 6: 
Iwasaki further discloses the connection paths further comprising check valves that stop hydraulic oil return to the parallel feeder paths. See, Figure 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                             

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745